October 24, 2005

Mr. James A. Pikl
James A. Pikl, P. C.
P. O. Box 2939
McKinney, TX 75070-8939

Ms.  Linda  J.  Rhodes-Schauer
Schauer and Simank
615 N. Upper Broadway, Suite 2000
Corpus Christi, TX 78477

Honorable Carl E. Lewis
Judge, Nueces County Court at Law No. 5
2310 Gollihar Road
Corpus Christi, TX 78415
Mr. Richard Edric Salisbury
P.O. Box 12548
Austin, TX 78711


Ms. Annette  Sultemeier
CASA
413 North Tancahua Street
Corpus Christi, TX 78401

Mr. Duke Hooten
Texas Dept. of Protective & Regulatory Services
701 West 51st Street
Austin, TX 78751

RE:   Case Number:  05-0838
      Court of Appeals Number:  13-05-00613-CV
      Trial Court Number:  05-60955-5

Style:      IN RE  EDWARD WERNECKE AND MICHELE WERNECKE

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced  case.   The  stay  order  issued  October  7,  2005
remains in full force and effect.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Cathy Wilborn |
|   |Ms. Lauren  C.    |
|   |Ranly             |
|   |Mr. Ernest M.     |
|   |Briones           |